PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/498,730
Filing Date: 27 Sep 2019
Appellant(s): FREIMAN et al.



_______Brian S. Myers and Fumiaki Doi___________
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 09/14/2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/19/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claim 1, 4-14, and 16-22 are rejected under 35 U.S.C. 103 over Fonte et al. (US 2015/0038860) in view of Li et al. (US 2014/0187932).

(2) Response to Argument
Regarding the rejections of claim 1, 4-14, and 16-22 under 35 U.S.C. 103 as being unpatentable over Fonte et al. (US 2015/0038860) in view of Li et al. (US 2014/0187932).
1. Appellant states: On June 29, 2021, the Examiner left a voice message to Appellant, and the Examiner basically read her comments from the Advisory Action onto a voice message. Then, on July 2, 2021, the Examiner immediately issued the Advisory Action. On the Examiner-Initiated Interview Summary of July 2, 2021, the Office called the voice message a “telephonic interview” for the record.

Because the Advisory Action was issued immediately after the voice message was left, Appellant was not given any opportunity for a discussion. There was no interview on June 29, 2021. 
Examiner respectfully disagrees: Appellant’s After Final Consideration Program Request was filed on 06/17/2021. Between 06/17/2021 and 06/29/2021, Examiner has called several times trying to reach Appellant, but failed. On 06/29/2021, Examiner called Appellant again and left a voice message. In this message, Examiner answered Appellant’s arguments in detail (of course, the same answer was put into the Advisory Action later). Examiner also added if Appellant had any questions about the Examiner’s explanation, please call back to have a discussion, otherwise, an advisory action will be issued. Appellant still did not return the call. Three days later, on 07/02/2021, Examiner issued the Advisory Action.  In the Advisory Action, Examiner responded Appellant arguments. So Examiner has given Appellant plenty of time to respond to Examiner to have a discussion, but Appellant refused to respond. 

2. Appellant states: Appellant respectfully submits that the analysis of the Office Action is improper because the Office Action does not consider the claimed features as a whole. Specifically, the Office Action does not consider “using different mono-energetic images to locate a boundary between different anatomy” as a whole.
In the Office Action analysis, the Examiner ignores the single concept of “using different mono-energetic images’ of claim 1, by extracting and not considering the “using different images” from the claim limitation.
The Office Action divides the above-claim feature into:
1) “using different images to locate a boundary between different anatomies” and
2) "the images are mono-energetic images.”
Then, the Office Action asserts that the difference between Fonte and claim 1 is only 2) “the images are mono-energetic images.”
However, the reference Fonte does not teach the entire claim feature of “using different images to locate a boundary between different anatomies” and “the images are mono-energetic images." Thus, the entire feature must be found in the reference Li.
Claim 1 defines how to locate a boundary between different anatomies, by reciting “using different mono-energetic images to locate a boundary between different anatomies.” Thus, this claim feature must be considered together (i.e., as whole). See MPEP 2741.02. As result, the Office Action’s dividing of the claim feature into 1) “using different images to locate a boundary between different anatomies” and 2) "the images are mono-energetic images.” is improper to determine the difference between the combination of Fonte and Li and claim 1. 
Examiner respectfully disagrees: The claim rejection regarding the limitation of “using different mono-energetic images to locate a boundary between different anatomy” does consider the limitations as a whole would be obvious. The Fonte reference teaches using CCTA data (which are CT scanned image data) to locate boundaries between different anatomies, such as between different blood vessels. Fonte also explains, as detailed in the page 9 of the Final Office action, CCTA data is CT image data (Fonte [0131]: “CCTA method is an imaging method in which a user may operate a computer tomography (CT) scanner to view and create images of structures, e.g., the myocardium, the aorta, the main coronary arteries, and other blood vessels connected thereto.”) The citation of reference Li is used 
So the obvious rejection of limitation of “using different mono-energetic images to locate a boundary between different anatomy” is proper.

3. Appellant states: Appellant made an argument as to MPEP 2141.02, similar to Argument 1 above, in the previous response. Regarding this argument by Appellant, the Office Action on page 4 states:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981): In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
However, Appellant's argument related to MPEP 2141.02 which is related to the Graham inguiry “(B) Ascertaining the differences between the claimed invention and the prior art.” The Examiner's response appears to be merely a form response which is not related to ascertaining of the differences as required by the MPEP. Thus, the Examiner's assertion is not responsive to Appellanl’s argument related to MPEP 2141.02 and does not advance prosecution. Explaining Appellant’s response was one of the reasons an AFCP 2.0 response was filed so an Interview could be held to discuss with the Examiner. However, Appellant was not afforded this opportunity.
Examiner respectfully disagrees:  Appellant citation of Examiner’s response to Appellant arguments “as to MPEP 2141.02, similar to Argument 1 above” in the Final Action is not complete. Examiner also responded by explaining that how Fonte in view of Li together teaches the limitation of “using different mono-energetic images to locate a boundary between different anatomies to generate a 3-D anatomical model of coronary arteries” as whole would be obvious. (Final Action, page 4, top: “Regarding the limitations applicant argues, Fonte teaches the limitation of using different images to locate a boundary between different anatomies to generate a 3-D anatomical model of coronary arteries. Li teaches the different images can be mono-energetic images. It is the combination of both limitations that teaches the argued limitations.”)  
Appellant argued individual references does not teach the argued limitation as a whole. Examiner pointed out that Appellant’s arguments are not valid by citing the supporting board decision. Then Examiner continued to explain (as shown in the previous paragraph) that how the two references Fonte in view of Li teaches the argued limitation as a whole would be obvious to a person with ordinary skills in the art. Examiner responded to Appellant’s argument in the Final Action. Appellant had opportunity to present a response in the AFCP 2.0. 
Regarding Appellant’s claim that Examiner did not offer Appellant an interview for discussion after the AFCP request was filed. This is not true. Please see Examiner’s answer to the first arguments above.

4. Appellant states: The Advisory Action indicates:
Applicant argues that the Examiner's response is not responsive to Applicant's arguments related to MPEP 2141.02. Examiner disagrees: Examiner answered Applicant's arguments and explained in details about the combination rationale of Fonte and Li.
Appellant again points out that the Examiner’s response in the Advisory Action is not related to ascertaining of the differences and factual inquiries of “Graham.” Thus, the Examiner's assertion is not responsive to Appellant’s argument related to MPEP 2741.02. MPEP 2141 …Appellant respectfully submits that the Examiner does not respond to Appellant's argument related to the Graham inquiry “(B) Ascertaining the differences between the claimed invention and the prior art.”
Examiner respectfully disagrees:  In the Advisory Action, Examiner detailed what the difference between the claimed invention and the Fonte reference -, i.e., “(B) Ascertaining the differences between the claimed invention and the prior art.” Fonte teaches “using different images to locate a boundary between different anatomies to generate a 3-D anatomical model of coronary arteries”, while the claim limitation is “using different mono-energetic images to locate a boundary between different anatomies to generate a 3-D anatomical model of coronary arteries”. Examiner further pointed out that “In claim mapping, the CCTA data of Fonte are mapped to the different images. Fonte further teaches the CCTA is generated by a CT scanner.”  Then reference Li is introduced to teach that “the different images (CT images) can be mono-energetic images.” 
Appellant submitted that Examiner does not respond to Appellant's argument related to the Graham inquiry “(B) Ascertaining the differences between the claimed invention and the prior art.” is not true.

5. Appellant states: As argued in Argument 1, the difference between Fonte and Appellant’s claim 1 is not just “The images are mono-energetic images.” Appellant notes that the difference between Fonte and Appellant's claim 1 must at least be “using different mono-energetic images to locate a boundary between different anatomies.” Further, Appellant notes that Li fails to disclose or suggest this feature of claim 1.
The Office Action on page 10 states (emphasis added):
Li teaches:
The images are mono-energetic images ((0010], "wherein the operation console is configured to cause the radiograph CT imaging system to perform an instant switching dual energy scout scan on the region of interest of the subject by way of instant switching between high voltage and low voltage, and to reconstruct a material decomposition image and a mono energetic image corresponding to a predetermined screening purpose from the collected dual energy projection data.")
Paragraph 0010 of Li merely discloses a mono energetic image, but fails to disclose or suggest “using different mono-energetic images to locate a boundary between different anatomies’” as per claim 1.
Thus, Li does not disclose or suggest “segment spectral volumetric image data using different mono-energetic images to locate a boundary between different anatomies to generate a 3-D anatomical model of coronary arteries” as recited by claim 1. Therefore, one of ordinary skill in the art would not have arrived at “segment spectral volumetric image data using different mono-energetic images to locate a boundary between different anatomies to generate a 3-D anatomical model of coronary arteries” as recited by claim 1.
Examiner respectfully disagrees:  Fonte teaches “segment spectral volumetric image data using different images to locate a boundary between different anatomies to generate a 3-” as detailed in the Final Action page 7-8, which Appellant does not disagree. In Fonte’s teaching, the different images are the CCTA data acquired from CT image scan. The CCTA data are used to locate boundaries between different anatomies, such as between different blood vessels. Fonte also explains, as detailed in the page 9 of the Final Office action, CCTA data are generated CT scan image. However, Fonte does not explicitly teach the detail of how the CT image data are generated, especially the CT image can be generated as mono-energetic images. On the other hand, Li explicitly teach that CT images can be scanned in low radiation dose as mono-energetic images. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the mono-energetic CT images generation method explicitly taught by Li with the teachings of Fonte to use the generated mono-energetic CT images as the CCTA data to locate a boundary between different anatomies and to help achieve an accurate medical diagnosis of subjects.
As explained above, the argued limitations are taught by the combination of references Fonte in view of Li instead of each individual reference. 

Appellant applied the same arguments to the independent claims 13 and 19. The same Examiner’s answers are applied to the same arguments. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/YANNA WU/Primary Examiner, Art Unit 2611                                                                                                                                                                                           Conferees:
/KEE M TUNG/Supervisory Patent Examiner, Art Unit 2611                        

/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613                                                                                                                                                                                                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.